NONSTANDARDIZED ADOPTION AGREEMENT
PROTOTYPE CASH OR DEFERRED PROFIT-SHARING PLAN


Sponsored by


Wachovia Bank, National Association


The Employer named below hereby establishes a Cash or Deferred Profit-Sharing
Plan for eligible Employees as provided in this Adoption Agreement and the
accompanying Basic Plan Document #01.


I.           EMPLOYER INFORMATION


 
If more than one Employer is adopting the Plan, complete this section based on
the lead Employer.  Additional Employers who are members of the same controlled
group or affiliated service group may adopt this Plan by completing and
executing a Participation Agreement that, once executed, will become part of
this Adoption Agreement.



A.           Name And Address:


Connecticut Water Company
93 West Main Street
Clinton, CT 06413-1600


B.           Telephone Number:  860-669-8630


C.           Employer’s Tax ID Number:  06-0713930


 
D.
Form Of Business:



[ ]           1.           Sole
Proprietor                                           [ ]           5.           Limited
Liability Company


[ ]           2.           Partnership                                [ ]           6.           Limited
Liability Partnership


[x]           3.           Corporation                                [ ]           7.                                                      


[ ]           4.           S Corporation


E.           Is The Employer Part Of A Controlled
Group?                                                                                     [x]  YES                      [ ]  NO
Part Of An Affiliated Service
Group?                                                                                     [ ]  YES                      [x]  NO


F.           Name Of Plan:  Savings Plan of the Connecticut Water Company


G.           Three Digit Plan Number:  003


H.           Employer’s Tax Year End: December 31


I.           Employer’s Business Code:  221300




II.           EFFECTIVE DATE


A.  
New Plan:



 
This is a new Plan having an Effective Date of __________________________.  The
Effective Date may be no earlier than the Plan Year beginning after December 31,
2001 or if later, the first day of the Plan Year in which it is adopted.



B.  
Amended and Restated Plans:



This is an amendment and/or restatement of an existing Plan.  The initial
Effective Date of the Plan was ________________________________________.  The
Effective Date of this amendment and/or restatement is
__________________________.  The Effective Date of the restated Plan may be no
earlier than for Plan Years beginning after December 31, 2001.


C.  
Amended or Restated Plans for EGTRRA:



This is an amendment and/or restatement of an existing Plan to comply with the
Economic Growth and Tax Relief Reconciliation Act of 2001, Pub. L. 107-17
(EGTRRA)]. The initial Effective Date of the Plan was January 1, 1985.  Except
as provided for in the Plan, the Effective Date of this amendment and/or
restatement is January 1, 2010. (The restatement date should be no earlier than
the first day of the current Plan Year.  The Plan contains appropriate
retroactive Effective Dates with respect to provisions of EGTRRA.)


Except to the extent permitted under Code Section 411(d)(6) and the Regulations
issued thereunder, an Employer cannot reduce, eliminate or make subject to
Employer discretion any Code Section 411(d)(6) protected benefit.  Where this
Plan document is being adopted to amend another plan that contains a protected
benefit not provided for in the Basic Plan Document #01, the Employer may
complete Schedule A as an addendum to this Adoption Agreement.  Schedule A
describes such protected benefits and shall become part of this Plan.  If a
prior plan document contains a plan feature not provided for in the Basic Plan
Document #01, the Employer may attach Schedule B describing such
feature.  Provisions listed on Schedule B may not be covered by the IRS Opinion
Letter issued with respect to the Basic Plan Document #01.


D.           Effective Date for Elective Deferrals:


If different from above, the Elective Deferral provisions shall be effective
__________________________.


E. Effective Date for Safe Harbor 401(k) Contributions:


If different from above, this provision shall be effective January 1, 2009. This
provision must be adopted prior to the first day of the Plan Year and remain in
effect for an entire twelve (12) month period.


F. Effective Date for Roth Elective Deferrals:


If different from above, Roth Elective Deferral provisions shall be effective
__________________________.  The Effective Date of this provision cannot be
earlier than January 1, 2006.


 
G.
Frozen Plan:



This Plan was frozen effective __________________________.  For any period
following this Effective Date, neither the Employer nor any Participant may
contribute to this Plan, and no otherwise eligible Employee shall become a
Participant in this Plan. All existing account balances will become fully vested
as of the date specified above.


III.           DEFINITIONS


 
A.
“Compensation”



 
Select the definition of Compensation, the Compensation Computation Period, any
Compensation Dollar Limitation and Exclusions from Compensation for each
contribution type from the options listed below.  Enter the letter of the option
selected on the lines provided below.  Leave the line blank if no election needs
to be made. The Compensation Computation Period must be the same as the
Limitation Year defined at Section III(E).



 
Employer
Contribution Type
 
Compensation
Definition
 Compensation
 Computation
 Period
 
Compensation
Dollar Limitation
Exclusions
From Compensation
All Contributions
d
a
$
b, c, d, g, j
Elective Deferrals (including Roth Elective Deferrals, if applicable)
   
$
 



Employer
Contribution Type
Compensation
Definition
 Compensation
 Computation
 Period
Compensation
Dollar Limitation
Exclusions
From Compensation
Voluntary After-tax
   
$
 
Required After-tax
   
$
 
Matching Contribution
(Formula 1)
   
$
 
Matching Contribution
(Formula 2)
   
$
 
Non-Elective Contribution
(Formula 1)
   
$
 
Non-Elective Contribution
(Formula 2)
   
$
 
Safe Harbor Contribution
   
N/A
N/A
QNEC
   
$
 
QMAC
   
$
 
ADP/ACP Tests
   
N/A
N/A



1.           Compensation Definition:


 
a.
Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the
source, with all pre-tax contributions excluded.



 
b.
Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the
source, with all pre-tax contributions included [Plan defaults to this
election].



c.  
Code Section 6041/6051 - Income reportable on Form W-2, with all pre-tax
contributions excluded.



 
d.
Code Section 6041/6051 - Income reportable on Form W-2, with all pre-tax
contributions included.



 
e.
Code Section 415 - All income received for services performed for the Employer,
with all pre-tax contributions excluded.



 
f.
Code Section 415 - All income received for services performed for the Employer,
with all pre-tax contributions included.



The selection of any of the above definitions of Compensation meets the Code
Section 414(s) definition of Compensation.  The Code Section 415 definition
shall always apply with respect to sole proprietors and partners.


 
[ ]
2.
Deemed Compensation from permitted waiver of group health coverage under a
Cafeteria Plan Arrangement:  The Employer elects to include deemed Code Section
125 Compensation not available to a Participant in cash in lieu of group health
coverage in the Plan’s definition of Compensation.



 
3.
Compensation Computation Period:



 
a.
Compensation paid during a Plan Year while a Participant [Plan defaults to
this          election].



b.           Compensation paid during the entire Plan Year.


c.           Compensation paid during the Employer's fiscal year.


d.  
Compensation paid during the calendar year.



 
4.
Compensation Dollar Limitation: The dollar limitation section does not need to
be completed unless Compensation of less than the Code Section 401(a)(17) limit
of $200,000 is to be used. When an integrated allocation formula in Section VI
is selected, Compensation cannot be limited to an amount less than the maximum
amount under Code Section 401(a)(17).



5.           Exclusions from Compensation (non-integrated plans only):


 
a.
There will be no exclusions from Compensation under the Plan [Plan defaults to
this safe harbor election].



 
b.
Overtime



c.           Bonuses


d.           Commissions


e.  
Exclusion applies only to Participants who are Highly Compensated Employees
[safe harbor].



f.  
Holiday and vacation pay



g.  
Reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation, and welfare benefits [safe harbor].



h.  
Post-severance payments, as described in paragraph 1.17(c)(6) of Basic Plan
Document #01. (This exclusion may apply no earlier than the 2005 Limitation
Year.)



i.  
Compensation in excess of $__________________________ for Highly Compensated
Employees [safe harbor].



j.  
Other:  Employer’s cost for any public or private employee benefit plan



Any exclusion of Compensation except (a), (e), (g), (h) and (i) must satisfy the
requirements of Section 1.401(a)(4) of the Income Tax Regulations and Code
Section 414(s) and the Regulations thereunder.  These exclusions do not fall
under the “safe harbor” modifications to Compensation and therefore must be
tested to determine if the modified definition of Compensation satisfies Code
Section 414(s).


 
B.
“Disability”



 
[x]
1.
As defined in the Basic Plan Document #01 [Plan defaults to this election].



 
[ ]
2.
As defined in the Employer’s Disability Insurance Plan.



 
[ ]
3.
An individual will be considered to be disabled if he or she is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of long, continued and indefinite duration.  An individual shall not be
considered to be disabled unless he or she furnishes proof of the existence
thereof in such form and manner as the Secretary of the Treasury may prescribe.



 
C.
“Highly Compensated Employees – Top-Paid Group Election”



 
1.
Top-Paid Group Election:  In determining who is a Highly Compensated Employee,
the Employer may make the Top-Paid Group election.  The effect of this election
is that an Employee (who is not a 5% owner at any time during the determination
year or the look-back year) who earned more than $95,000, as indexed for the
look-back year, is a Highly Compensated Employee if the Employee was in the
Top-Paid Group for the look-back year.  This election is applicable for the Plan
Year in which this Plan is effective.



[x]           a.           The Employer does not make the Top-Paid Group
election.


 
[ ]
b.
The Employer makes the Top-Paid Group election [Plan defaults to this election].



 
[ ]
2.
Calendar Year Data Election:  If the Plan Year is not the calendar year, the
prior year computation period for purposes of determining if an Employee earned
more than $95,000, as indexed, is the calendar year beginning in the prior Plan
Year.  This election is applicable for the Plan Year in which this Plan is
effective.



 
D.
“Hours Of Service”



Hours shall be determined by the method selected below. The method selected
shall be applied to all Employees:


 
[ ]
1.
Not applicable.  A Year of Service (Period of Service) is defined using the
Elapsed Time method.



 
[x]
2.
On the basis of actual hours for which an Employee is paid or entitled to
payment [Plan defaults to this election].



 
[ ]
3.
On the basis of days worked.  An Employee shall be credited with ten (10) Hours
of Service if the Employee would be credited with at least one (1) Hour of
Service during the day.



 
[ ]
4.
On the basis of weeks worked.  An Employee shall be credited with forty-five
(45) Hours of Service if the Employee would be credited with at least one (1)
Hour of Service during the week.



 
[ ]
5.
On the basis of semi-monthly payroll periods.  An Employee shall be credited
with ninety-five (95) Hours of Service if the Employee would be credited with at
least one (1) Hour of Service during the semi-monthly payroll period.



 
[ ]
6.
On the basis of months worked.  An Employee shall be credited with
one-hundred-ninety (190) Hours of Service if the Employee would be credited with
at least one (1) Hour of Service during the month.



 
E.
“Integration Level”



 
[x]
1.
Not applicable. Either the Plan's allocation formula is not integrated with
Social Security or there are no Non-Elective Employer Contributions being made
to the Plan [Plan defaults to this election].



 
[ ]
2.
The Taxable Wage Base.



 
[ ]
3.
________% (not more than 100%) of the Taxable Wage Base.



 
[ ]
4.
$________, provided that such amount is not in excess of the amount determined
under paragraph (E)(2) above.



 
[ ]
5.
One dollar over 80% of the Taxable Wage Base.



 
[ ]
6.
20% of the Taxable Wage Base.



F.           “Limitation Year”


 
Unless elected otherwise below, the Limitation Year shall be the Plan Year.



 
The twelve (12) consecutive month period commencing on January 1 and ending on
December 31.



If applicable, there will be a short Limitation Year commencing on
___________________________ and ending on
___________________________.  Thereafter, the Limitation Year shall end on the
date specified above.


G.
“Net Profit”



 
[x]
1.
Not applicable.  Employer contributions to the Plan are not conditioned on
profits [Plan defaults to this election].



 
[ ]
2.
Net Profits are required for making Employer contributions and are defined as
follows:



 
[ ]
a.
As defined in the Basic Plan Document #01.



 
[ ]
b.
Net Profits will be defined in a uniform and nondiscriminatory manner which will
not result in a deprivation of an eligible Participant of any
Employer  Contribution.



 
c.
Net Profits are required for the following types of contributions:



[ ]           i.           Employer Matching Contributions (Formula 1).


[ ]           ii.           Employer Matching Contributions (Formula 2).


 
[ ]
iii.
Employer QNEC and QMAC Contributions.



[ ]           iv.           Non-Elective Employer Contributions (Formula 1).


[ ]           v.           Non-Elective Employer Contributions (Formula 2).


Elective Deferrals, Top-Heavy minimums (if required), and Safe Harbor
Contributions (if applicable) must be contributed regardless of profits.


 
H.
“Plan Year”



 
The 12-consecutive month period commencing on January 1 and ending on December
31.



If applicable, there will be a short Plan Year commencing on
___________________________ and ending on
___________________________.  Thereafter, the Plan Year shall end on the date
specified above.


I.           “QDRO Payment Date”


 
[x]
1.
The date the QDRO is determined to be qualified [Plan defaults to this
election].



 
[ ]
2.
The statutory age fifty (50) requirement applies for purposes of making
distribution to an alternate payee under the provisions of a QDRO.



 
J.
“Qualified Joint and Survivor Annuity”



 
[x]
1.
Not applicable.  The Plan is not subject to Qualified Joint and Survivor Annuity
rules. The safe harbor provisions of paragraph 8.7 of the Basic Plan Document
#01 apply.  The normal form of payment is a lump sum.  No annuities are offered
under the Plan [Plan defaults to this election].



 
[ ]
2.
The normal form of payment is a lump sum.  The Plan does provide for annuities
as an optional form of payment at Section XVI(D) of the Adoption Agreement. The
Plan’s Joint and Survivor Annuity rules are avoided and the safe harbor
provisions of paragraph 8.7 of the Basic Plan Document #01 will apply, unless
the Participant elects to receive his or her distribution in the form of an
annuity.  If this option is selected, Section III(K) below must also be
completed.



 
[ ]
3.
The Joint and Survivor Annuity rules are applicable and the survivor annuity
will be ________% (50%, 66-2/3%, 75% or 100%) of the annuity payable during the
lives of the Participant and his or her Spouse.  If no selection is specified,
50% shall be deemed elected.



K.  
“Qualified Pre-Retirement Survivor Annuity”



Do not complete this section if paragraph (J)(1) was elected.


 
[ ]
1.
The Qualified Pre-Retirement Survivor Annuity shall be 100% of the Participant’s
Vested Account Balance in the Plan as of the date of the Participant’s death.



 
[ ]
2.
The Qualified Pre-Retirement Survivor Annuity shall be 50% of the Participant’s
Vested Account Balance in the Plan as of the date of the Participant’s death.



If this provision applies but no selection is made, the Qualified Pre-Retirement
Survivor Annuity shall be 50%.


L.           “Valuation of Plan Assets”


 
The assets of the Plan shall be valued on the last day of the Plan Year and on
the following Valuation Date(s):



[ ]           1.           There are no other mandatory Valuation Dates.


[x]           2.           The Valuation Dates are applicable for the
contribution type specified below:


 
Contribution Type Valuation Date
 
Valuation Date
All Contributions
a
Elective Deferrals (including Roth Elective Deferrals, if applicable)
 
Voluntary After-tax Contributions
 
Required After-tax Contributions
 
Deemed IRA Contribution
 
Matching Contributions (Formula 1)
 
Matching Contributions (Formula 2)
 
Non-Elective Contributions (Formula 1)
 
Non-Elective Contributions (Formula 2)
 
Safe Harbor Contributions
 
QNEC
 
QMAC
 



a.           Daily valued.


b.           The last day of each month.


c.           The last day of each quarter in the Plan Year.


d.           The last day of each semi-annual period in the Plan Year.


 
e.
Other:
.

(Note: Date must be at least once during the Plan Year.)




IV.           ELIGIBILITY REQUIREMENTS


Complete the following using the eligibility requirements as specified for each
contribution type. To become a Participant in the Plan, the Employee must
satisfy the following eligibility requirements.


 
 
Contribution Type
 
Minimum
Age
 
Service
Requirement
 
Class
Exclusions
Eligibility
Computation
Period
 
 
Entry Date
 
All Contributions
         
 
Elective Deferrals (including Roth Elective Deferrals, if applicable)
1
3
6, 10 (a)
 
5
 
Voluntary After-tax Contributions
         
 
Required After-tax Contributions
         
 
Matching Contributions
(Formula 1)
         
Matching Contributions
(Formula 2)
         
Non-Elective Contributions (Formula 1)
1
3
6, 10 (a) + (b)
 
5
Non-Elective Contributions (Formula 2)
         
Safe Harbor Contributions*
1
3
6, 10 (a)
 
5
 
QNECs
         
 
QMACs
         



 
*If any age or Service requirement selected is more restrictive than that which
is imposed on any Employee contribution, that group of Employees will be subject
to the ADP and/or ACP testing as prescribed under applicable IRS Regulations



A.           Age:


1.           No age requirement.


 
2.
Insert the applicable age in the chart above.  The age may not be more than
twenty-one (21).



B.  
Service:



The maximum Service requirement for Elective Deferrals is one (1) year.  For all
other contributions, the maximum is two (2) years.  If a Service requirement
greater than one (1) year is selected, Participants must be 100% vested in that
contribution.


 
1.
No Service requirement.



 
2.
Completion of _______ Days of Service. [No more than 730 Days of Service may be
required; if more than 365 days are entered here, Participants must be 100%
vested upon entering the Plan.]



 
3.
Completion of 6 months of Service [No more than twenty-four (24) months of
Service may be required; if more than twelve (12) months are entered here,
Participants must be 100% vested upon entering the Plan.]



 
4.
Completion of _______ months of Service [No more than twenty-four (24) months of
Service may be required; if more than twelve (12) months are entered here,
Participants must be 100% vested upon entering the Plan.]



 
5.
One (1) Year of Service or Period of Service.



 
6.
Two (2) Years of Service or Periods of Service.



 
7.
One (1) Expected Year of Service.  An Employee whose position is required as a
condition of employment to work a Year of Service may enter after six (6) months
of actual Service.



 
8.
One (1) Expected Year of Service.  An Employee whose position is required as a
condition of employment to work a Year of Service may enter after __________
months of actual Service [must be twelve (12) months or less].



 
9.
One (1) Expected Year of Service.  An Employee whose position is required as a
condition of employment to work a Year of Service may enter after __________
months of actual Service [must be twelve (12) months or less].



 
10.
Completion of ___________ Hours of Service (1,000 hours or less) within the
___________ month(s) time period [the monthly period must be a pro-ration of
twelve (12) months or less] following an Employee's commencement of
employment.  An Employee who is otherwise eligible who meets the statutory one
(1) Year of Service requirement and any age requirement if applicable, shall
participate in the Plan not later than the earlier of the first day of the first
Plan Year after the Employee has met the statutory requirements or six (6)
months after the day such requirements are met.



11.           Completion of ___________ Hours of Service (may not be more than
1,000 Hours).


 
C.
Method for Measuring Service Eligibility Period (do not enter this method in the
table above):



 
A Year of Service for eligibility purposes is defined as follows (choose one):



 
[ ]
1.
Not applicable.



 
[x]
2.
Hours of Service method.  A Year of Service will be credited upon completion of
1000 Hours of Service.  A Year of Service for eligibility purposes may not be
less than one (1) Hour of Service nor greater than 1,000 hours by operation of
law.  If left blank, the Plan will use 1,000 hours.



 
[ ]
3.
Elapsed Time method



 
D.
Employee Class Exclusions:



The exclusion of any classification may cause the Plan to fail the ratio
percentage test under Code Section 410(b)(1)(A) or (B) which may require the
Plan to be tested under the average benefits test of Code Section 410(b)(1)(C).


1.  
Employees included in a unit of Employees covered by a collective bargaining
agreement between the Employer and Employee Representatives, if benefits were
the subject of good faith bargaining and if two percent or less of the Employees
are covered pursuant to the agreement are professionals as defined in
Regulations Section 1.410(b)-9, unless participation in this Plan is
specifically provided for in the collective bargaining agreement.  For this
purpose, the term “employee representative” does not include any organization
more than half of whose members are owners, officers, or executives of the
Employer.



 
2.
Employees who are non-resident aliens [within the meaning of Code Section
7701(b)(1)(B)] who receive no Earned Income [within the meaning of Code Section
911(d)(2)] from the Employer which constitutes income from sources within the
United States [within the meaning of Code Section 861(a)(3)].



 
3.
Employees compensated on an hourly basis.



 
4.
Employees compensated on a salaried basis.



 
5.
Employees compensated on a commission basis.



 
6.
Leased Employees.



 
7.
Highly Compensated Employees.



 
8.
Key Employees.



 
9.
Employees of any member of the controlled and/or affiliated service group
Employer whose Employer does not affirmatively adopt this Plan.



 
10.
The Plan shall exclude from participation any nondiscriminatory classification
of Employees determined as follows (any exclusion must pass coverage and
nondiscrimination testing):



(a)  
Those Employees of a Related Employer that has not executed a Related

Employer Participation Agreement.
(b)  
For purposes of the Non-Elective Employer Contribution set forth in

VI(K)(3), page 21, employees, other than newly eligible employees hired on
or after January 1, 2009, are excluded.


 
E.
Eligibility Computation Period:



 
The initial eligibility computation period shall commence on the date on which
an Employee first performs an Hour of Service and end with the first anniversary
thereof.  Each subsequent computation period shall commence on:



 
1.
Not applicable.  The Plan has a Service requirement of less than one (1) year or
uses the Elapsed Time method to determine eligibility.



 
2.
The anniversary of the Employee’s employment commencement date and each
subsequent twelve (12) consecutive month period thereafter.



 
3.
The first day of the Plan Year which commences prior to the first anniversary
date of the Employee’s employment commencement date and each subsequent Plan
Year thereafter.



 
F.
Entry Date:



 
1.
The Employee’s date of hire.



 
2.
The first day of the month coinciding with or next following the date on which
an Employee meets the eligibility requirements.



 
3.
The first day of the payroll period coinciding with or next following the date
on which an Employee meets the eligibility requirements, or as soon as
administratively feasible thereafter.



 
4.
When the Days of Service method is selected at Section IV(B)(2), the Entry Date
shall be the day the Employee meets the eligibility requirements, or as soon as
administratively feasible thereafter.



 
5.
The earlier of the first day of the Plan Year, or the first day of the fourth,
seventh or tenth month of the Plan Year coinciding with or next following the
date on which an Employee meets the eligibility requirements.



 
6.
The earlier of the first day of the Plan Year or the first day of the seventh
month of the Plan Year coinciding with or next following the date on which an
Employee meets the eligibility requirements.



 
7.
The first day of the Plan Year following the date on which the Employee meets
the eligibility requirements.  If this election is made, the Service waiting
period cannot be greater than one-half year and the minimum age requirement may
not be greater than age twenty and one-half (20½).



 
8.
The first day of the Plan Year nearest the date on which an Employee meets the
eligibility requirements.  This option can only be selected for Employer related
contributions.



 
9.
The first day of the Plan Year during which the Employee meets the eligibility
requirements.  This option can only be selected for Employer related
contributions.



 
10.
Other: ________________________.

This option may not require an entry date more than two (2) months following the
date on which an Employee meets the eligibility requirements.


 
G.
Employees on Effective Date:



If option (1) is selected, options (2) and (3) should not be selected.  Options
(2) and (3) can be selected or just option (2) or (3).


 
[x]
1.
All Employees will be required to satisfy both the age and Service requirements
specified above.



 
[ ]
2.
Employees employed on the Plan’s Effective Date do not have to satisfy the age
requirement specified above.



 
[ ]
3.
Employees employed on the Plan's Effective Date do not have to satisfy the
Service requirement specified above.



 
H.
Special Waiver of Eligibility Requirements:



 
The age and/or Service eligibility requirements specified above shall be waived
for the eligible Employees specified below who are employed on the specified
date for the contribution type(s) specified.  This waiver applies to either the
age or Service requirement or both as elected below.



 
Waiver Date
Waiver of Age
Requirement
Waiver of Service
Requirement
 
Contribution Type
     
All Contributions
     
Elective Deferrals (including Roth Elective Deferrals, if applicable)
     
Matching Contribution (Formula 1)
     
Matching Contribution (Formula 2)
     
Non-Elective Contribution (Formula 1)
     
Non-Elective Contribution (Formula 2)
     
Safe Harbor Contribution
     
QNEC
     
QMAC



The waiver above applies to:


[ ]           1.           All eligible Employees employed on the specified
date.


[ ]           2.           The indicated class of Employees employed on the
specified date.


Note:  Any selection here may cause the Plan to be discriminatory in operation
and therefore would have to be tested for nondiscrimination.




V.
RETIREMENT AGES



A.  
Normal Retirement:



Select option (1) or (2) and either (3)(a) or (3)(b).


 
[x]
1.
Normal Retirement Age shall be age 65 [not to exceed sixty-five (65)].



 
[ ]
2.
Normal Retirement Age shall be the later of attaining age ________ [not to
exceed age sixty-five (65)] or the ________ (not to exceed the fifth)
anniversary of the first day of the first Plan Year in which the Participant
commenced participation in the Plan.



 
3.
The Normal Retirement Date shall be:



 
[x]
a.
as of the date the Participant attains Normal Retirement Age [Plan defaults to
this election].



 
[ ]
b.
the first day of the month next following the Participant’s attainment of Normal
Retirement Age.



B.           Early Retirement:


[ ]           1.           Not applicable.


 
[x]
2.
The Plan shall have an Early Retirement Age of 55 [not less than age fifty-five
(55)] and completion of 1 Year of Service.



 
3.
The Early Retirement Date shall be:



 
[x]
a.
as of the date the Participant attains Early Retirement Age [Plan defaults to
this election].



 
[ ]
b.
the first day of the month next following the Participant’s attainment of Early
Retirement Age.





VI.           CONTRIBUTIONS TO THE PLAN


The Employer shall make contributions to the Plan in accordance with the formula
or formulas selected below.  The Employer’s contribution shall be subject to the
limitations contained in Articles III and X of the Basic Plan Document #01.  For
this purpose, a contribution for a Plan Year shall be limited by Compensation
earned in the Limitation Year that ends with or within such Plan Year. For
Limitation Years beginning on or after January 1, 2002, except to the extent
permitted under paragraph 4.6(h) of the Basic Plan Document #01 and under Code
Section 414(v), the Annual Addition that may be contributed or allocated to a
Participant’s account under the Plan for any Limitation Year beginning after
December 31, 2001 shall not exceed the lesser of (a) $40,000, as adjusted for
increases in the cost-of-living under Code Section 415(d), or (b) 100% of the
Participant’s Compensation within the meaning of Code Section 415(c)(3), for the
Limitation Year.


A.  
Elective Deferrals:



1.           Participants shall be permitted to make Elective Deferrals:


 
[ ]
a.
in any amount up to ____________% (may be no more than 100%) of Compensation.



 
[x]
b.
in any amount from a minimum of 1% (may be no less than 1%) to a maximum of 50%
(may be no more than 100%) of their Compensation not to exceed $__________ [may
be no more than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable].



 
[x]
c.
in a flat dollar amount from a minimum of $500 (may be no less than $500) to a
maximum of $_____________, [may be no more than the Code Section 402(g) limit
and Code Section 414(v) limit, if applicable] not to exceed ______% (no more
than 100%) of their Compensation.



 
[ ]
d.
in any amount up to the maximum percentage of Compensation and dollar amount
permissible under Code Section 402(g) and 414(v) not to exceed the limits of
Code Section 401(k), 404 and 415.



 
[ ]
e.
Highly Compensated Employees may defer any amount up to ____% (may be no more
than 100%) of Compensation or $__________ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].



 
[x]
f.
Catch-up Contributions may be made by eligible Participants.





 
2.
Participants shall be permitted to terminate their Elective Deferrals (including
Roth Elective Deferrals, if any) at any time upon proper and timely notice to
the Employer.  Modifications and reinstatement of Participants’ Elective
Deferrals will become effective as soon as administratively feasible on a
prospective basis as provided for below:



Modifications
Reinstatement
Method



 
[ ]
[ ]
On a daily basis.

 
[x]
[x]
On the first day of each quarter.

 
[ ]
[ ]
On the first day of the next month.

 
[ ]
[ ]
The beginning of the next payroll period.

 
[ ]
[ ]
On the first day of the next semi-annual period.

 
[ ]
n/a
Upon _____ days notice to the Plan Administrator.

 
n/a
[ ]
Upon _____ days notice to the Plan Administrator.



[ ]
B.
Roth Elective Deferrals:



If Participants are permitted to make Elective Deferrals, they shall also be
permitted to make Roth Elective Deferrals.  Roth Elective Deferrals may be
treated as Catch-Up Contributions.


 
C.
Bonus Option:



 
[x]
1.
Not applicable. The Plan’s definition of Compensation excludes bonuses from
deferrable Compensation for both Elective Deferrals and Roth Elective Deferrals.



 
[ ]
2.
Not applicable.  Participants are not permitted to make a separate deferral
election and the Participant’s deferral amount elected on their Salary Deferral
Agreement will also apply to any bonus received by the Participant for any Plan
Year.



 
[ ]
3.
The Employer permits a Participant to amend his or her deferral election to
defer to the Plan an amount not to exceed __________% (may be no more than 100%)
or $_________ [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable] of any bonus received by the Participant
for any Plan Year.



 
[ ]
D.
Automatic Enrollment:



The Employer elects the automatic enrollment provisions for Elective Deferrals
as follows. Automatic enrollment in Roth Elective Deferrals is not permitted
under the Plan.  The automatic enrollment provisions apply to all eligible
Employees.  Employees and Participants shall have the right to amend the stated
automatic Elective Deferral percentage or receive cash in lieu of deferral into
the Plan.


1.           RESERVED


 
[ ]
2.
Automatic Deferrals:



 
a.
New Employees:  Employees who have not met the eligibility requirements shall
have Elective Deferrals withheld in the amount of ________% (not more than 10%)
of Compensation or $________ [may be no more than the Code Section 402(g) limit
and Code Section 414(v) limit, if applicable] upon entering the Plan.

 
 

 
[ ]
i.
On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.



 
[ ]
ii.
After _____ Years of Service, the amount specified above shall increase to ____%
(no more than 10%) or $______ [may be no more than the Code Section 402(g) limit
and Code Section 414(v) limit, if applicable].



 
[ ]
This requirement is effective for Employees hired on or after
______________________.



 
[ ]
b.
Current Employees:  Employees who are eligible to participate but not deferring
shall have Elective Deferrals withheld in the amount of ______ % (not more than
10%) of Compensation or $_________ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].



 
[ ]
i.
On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.



 
[ ]
ii.
After _____ Years of Service, the amount specified above shall increase to
_____% (no more than 10%) or $_______ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].



 
[ ]
c.
Current Participants:  Current Participants who are deferring at a percentage
less than the amount selected herein shall have Elective Deferrals withheld in
the amount of  ________% (not more than 10%) of Compensation or $________ [may
be no more than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable].



 
[ ]
i.
On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.



 
[ ]
ii.
After _____ Years of Service, the amount specified above shall increase to
_____% (no more than 10%) or $_______ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].



Employees and Participants shall have the right to amend the stated automatic
Elective Deferral provisions or receive cash in lieu of deferral into the
Plan.  For purposes of this provision, Employees returning an election form
indicating a “zero” deferral amount shall be deemed “Current Participants”.


E.  
Voluntary After-tax Contributions:



If the Employer wishes to reserve the right to recharacterize Elective Deferrals
as Voluntary After-tax Contributions in order to pass the ADP/ACP Test, this
section must be completed.


 
[x]
1.
The Plan does not permit Voluntary After-tax Contributions.



 
[ ]
2.
Participants may make Voluntary After-tax Contributions in any amount from a
minimum of ________% (may not be less than 1%) to a maximum of ______% (may be
no more than 100%) of their Compensation or a flat dollar amount from a minimum
of $____________ (may not be less than $1,000) to a maximum of
$______________ [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].



 
[ ]
3.
Participants may make Voluntary After-tax Contributions in any amount up to the
maximum permitted by law.



 
[ ]
4.
The maximum combined limit of Elective Deferrals, Roth Elective Deferrals, and
Voluntary After-tax Contributions will not exceed ______% (may be no more than
100%) of Compensation or $_______ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].



 
F.
Required After-tax Contributions (for Thrift Savings Plans only):



 
[x]
1.
The Plan does not permit Required After-tax Contributions.



 
[ ]
2.
Participants shall be required to make Required After-tax Contributions as
follows:



[ ]           a.           ________% (may be no more than 100%) of Compensation.


 
[ ]
b.
A percentage determined by the Employee.



 
[ ]
c.
A flat dollar amount of $________ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].



 
[ ]
d.
The maximum combined limit of Elective Deferrals, Roth Elective Deferrals and
Required After-tax Contributions will not exceed ______% (may be no more than
100%) of Compensation or $_______  [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].



 
G.
Rollover Contributions:



 
[ ]
1.
The Plan does not accept Rollover Contributions.



 
[x]
2.
Rollover Contributions may be made:



 
[ ]
a.
after meeting the eligibility requirements for participation in the Plan.



 
[x]
b.
prior to meeting the eligibility requirements for participation in the Plan.



 
3.
The Plan will accept a Participant Rollover Contribution of an Eligible Rollover
Distribution from (check only those that apply):



 
[x]
a.
A Qualified Plan described in Code Section 401(a) or 403(a).



 
[x]
b.
An annuity contract described in Code Section 403(b).



 
[ ]
c.
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.



 
[ ]
d.
An Individual Retirement Account (which was not used as a conduit from a
Qualified Plan) or Annuity described in Code Section 408(a) or 408(b) that is
eligible to be rolled over and would otherwise be includable in gross income.



 
4.
The Plan will accept a Direct Rollover of an Eligible Rollover Distribution from
(check only those that apply):



 
[x]
a.
A Qualified Plan described in Code Section 401(a) or 403(a), excluding Voluntary
After-tax Contributions.



 
[ ]
b.
A Qualified Plan described in Code Section 401(a) or 403(a), including Voluntary
After-tax Contributions.



 
[x]
c.
An annuity contract described in Code Section 403(b), excluding Voluntary
After-tax Contributions.



 
[ ]
d.
An annuity contract described in Code Section 403(b), including Voluntary
After-tax Contributions.



 
[ ]
e.
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state.



 
[ ]
f.
A Roth Elective Deferral Account if it is a Direct Rollover from another Roth
Elective Deferral Account under a Qualified Plan described in Code Section
402A(e)(1) and only to the extent the rollover is permitted under Code Section
402(c).



 
H.
Deemed IRA Contributions/Reserved:



[x]           1.           The Plan does not accept any Deemed IRA
contributions.


 
[ ]
2.
Deemed IRA contributions may be made to this Plan for Plan Years beginning
___________ (may be no earlier than January 1, 2003):



 
[ ]
a.
In accordance with the Traditional IRA rules as described in the Basic Plan
Document #01.  An Individual must meet the eligibility requirements for
participation in the Plan in order to make a “Deemed IRA” contribution.



 
[ ]
b.
In accordance with the Roth IRA rules as described in the Basic Plan Document
#01.  An Individual must meet the eligibility requirements for participation in
the Plan in order to make a “Deemed IRA” contribution.



[x]
I.
Safe Harbor Plan Provisions:



If the Safe Harbor Plan provisions are elected, the nondiscrimination tests at
Article XI of the Basic Plan Document #01 are not applicable.  Safe Harbor
Contributions made are subject to the withdrawal restrictions of Code Section
401(k)(2)(B) and Treasury Regulation Section 1.401(k)-1(d); such contributions
(and earnings thereon) must not be distributable earlier than severance from
employment, death, Disability, an event described in Code Section 401(k)(10), or
in the case of a profit-sharing or stock bonus plan, the attainment of age 59½.
Safe Harbor Contributions are NOT available for Hardship withdrawals.


The ACP Test Safe Harbor is automatically satisfied if the only Matching
Contribution to the Plan is either a Basic Matching Contribution or an Enhanced
Matching Contribution that does not provide a match on Elective Deferrals in
excess of 6% of Compensation. For Plans that allow Voluntary or Required
After-tax Contributions, the ACP Test is applicable with regard to such
contributions.


Employees eligible to make Elective Deferrals to this Plan must be eligible to
receive the Safe Harbor Contribution in the Plan listed below, to the extent
required by applicable IRS Regulations.


The Employer elects to comply with the Safe Harbor Cash or Deferred Arrangement
provisions of Article XI of the Basic Plan Document #01 and elects one of the
following contribution formulas:


1.           Safe Harbor Tests:


 
[ ]
a.
Only the ADP Test Safe Harbor provisions are applicable.  A formula in
paragraphs (3), (4) or (5) below has been selected and the ADP Safe Harbor has
been satisfied.



 
[ ]
b.
Only the ACP Test Safe Harbor provisions are applicable.   No additional
Matching Contributions would be needed in order to satisfy the ACP Safe Harbor
if the Plans satisfies the Basic or Enhanced Match.



 
 
[x]
c.
Both the ADP and ACP Test Safe Harbor provisions are applicable.  If both ADP
and ACP provisions are applicable:



 
[x]
i.
No additional Matching Contributions will be made in any Plan Year in which the
Safe Harbor provisions are used.



 
[ ]
ii.
The Employer may make Matching Contributions in addition to any Safe Harbor
Matching Contributions elected below.  [Complete provisions in Section VI(J)
regarding Matching Contributions that will be made in addition to those Safe
Harbor Matching Contributions made below.]



Safe Harbor Contributions cannot be subject to an Hours of Service or employment
on the last day of the Plan Year requirement.




 
[ ]
2.
Designation of Alternate Plan to Receive Safe Harbor Contribution:  If the Safe
Harbor Contribution as elected below is not being made to this Plan, the name of
the other plan that will receive the Safe Harbor Contribution is:
.



 
[ ]
3.
Basic Matching Contribution Formula:  Matching Contributions will be made on
behalf of Participants in an amount equal to 100% of the amount of the Eligible
Participant’s Elective Deferrals that do not exceed 3% of the Participant’s
Compensation and 50% of the amount of the Participant’s Elective Deferrals that
exceed 3% of the Participant’s Compensation but that do not exceed 5% of the
Participant’s Compensation.



 
[ ]
4.
Enhanced Matching Contribution Formula:  Matching Contributions will be made in
an amount equal to the sum of:



 
a.
_________% of the Participant’s Elective Deferrals that do not exceed _________%
of the Participant’s Compensation [insert a number that is three (3) or greater
but not greater than six (6); if a number greater than six (6) is inserted or if
left blank, this will not qualify as an Enhanced Matching Contribution Formula
and the ADP test will apply], plus



 
[ ]
b.
_________% of the Participant’s Elective Deferrals that exceed _________% of the
Participant’s Compensation but do not exceed _________% of the Participant’s
Compensation [insert a number that is three (3) or greater but not greater than
six (6) in the second blank.  Both blanks should be completed so that at any
rate of Elective Deferrals, the Matching Contribution is at least equal to the
Matching Contribution receivable if the Employer were making a Basic Matching
Contribution.  The rate of match cannot increase as Elective Deferrals
increase.  If a number greater than six (6) is inserted or if left blank, this
will not qualify as an Enhanced Matching Contribution Formula and the ACP Test
will apply.]



If an additional discretionary Matching Contribution is made, the dollar amount
of that contribution may not exceed 4% of eligible Plan Compensation.


 
[x]
5.
Guaranteed Non-Elective Contribution Formula:  The Employer shall make a
Non-Elective Contribution equal to 3% (not less than 3%) of the Compensation of
each Eligible Participant.



 
[ ]
6.
Flexible Non-Elective Contribution Formula:  This provision provides the
Employer with the ability to amend the Plan to comply with the Safe Harbor
provisions during the Plan Year.  To provide such option, the Employer must
amend the Plan and indicate on Schedule C that the Safe Harbor Non-Elective
Contribution (not less than 3%) will be made for the specified Plan Year.  Such
election must comply with all the applicable notice requirements.



Additional non-Safe Harbor Contributions may be made to the Plan pursuant to
Section VI(J) hereof.  Any additional contributions may be subject to
nondiscrimination testing.


 
7.
Limitations on Safe Harbor Matching Contributions:  If a Safe Harbor Matching
Contribution is made to the Plan:



 
[ ]
a.
The Employer elects to match Safe Harbor Matching Contributions on an annual
basis.



 
[ ]
b.
The Employer elects to match actual Elective Deferrals made:



 
[ ]
i.
on a payroll basis [Plan defaults to this election].



 
[ ]
ii.
on a monthly basis.



 
[ ]
iii.
on a Plan Year quarterly basis.



 
[ ]
iv.
The Employer elects to true up Safe Harbor Matching Contributions made to the
Plan on the above basis.



If one of the Matching Contribution calculation periods at paragraph (7)(b)
above is selected, Matching Contributions must be deposited to the Plan not
later than the last day of the calendar quarter next following the quarter to
which they relate.


 
[ ]
c.
The Employer will only contribute the Safe Harbor Contribution to Non-Highly
Compensated Employees.



[ ]
J.
Matching Employer Contribution:



Do not complete this section of the Adoption Agreement if the Plan only offers a
Safe Harbor Contribution. A Plan that offers both a Safe Harbor Contribution as
well as an additional Employer Contribution that is specified below, must
complete both Sections VI(I) and VI(J) of this Adoption Agreement.


Select the Matching Contribution Formula, Computation Period and special
Limitations for each contribution type from the options listed below.  Enter the
letter of the option(s) selected on the lines provided.  Leave the line blank if
no election is required.


 
[ ]
The Matching Contribution(s) selected below will be deemed an additional
discretionary ACP Test Safe Harbor Matching Contribution in accordance with the
selection made at Section VI(I).  The allocation of any additional Matching
Contribution made by the Employer will not exceed 4% of eligible Compensation.



 
[ ]
The Matching Contribution(s) selected below will be deemed a discretionary
contribution that will be subject to nondiscrimination testing.



 
 
Type of
Contribution
 
Matching Contribution (Formula 1)
 
Matching
Computation Period
 
 
 
Limitations
 
Matching Contribution (Formula 2)
 
Matching
Computation
Period
 
 
 
Limitations
Elective Deferrals (including Roth Elective Deferrals, if applicable)
           
Voluntary After-tax
           
Required
After-tax
           
403(b) Deferrals
           



 
If any election is made with respect to “403(b) Deferrals” above, and if this
Plan is used to fund any Employer Contributions, Employer Contributions will be
based on the Elective Deferrals made to an existing 403(b) plan sponsored by the
Employer.



 
Name of corresponding 403(b) plan, as applicable:



If the Matching Contribution formula selected by the Employer is 100% vested and
may not be distributed to the Participant before the earlier of the date the
Participant has a severance from employment, retires, becomes disabled, attains
59½, or dies, it may be treated as a Qualified Matching Contribution.


Matching Contribution Formulas may be subject to a minimum or maximum dollar or
percentage limit.


1.           Matching Contribution Formulas:


 
Matching Contribution Formulas for Elective Deferrals and Roth Elective
Deferrals:



a.  
Percentage of Deferral Match:  The Employer shall contribute to each eligible
Participant's account an amount equal to _________% (no more than 500%) of the
Participant's Elective Deferrals up to a maximum of _________% (no more than the
Annual Addition limit for the Plan Year) of Compensation or $_________  [no more
than the Annual Addition limit for the Plan Year].



b.  
Uniform Dollar Match:  The Employer shall contribute to each eligible
Participant’s account $________ (no more than the Annual Addition limit for the
Plan Year) if the Participant contributes at least ________% (no more than 100%)
of Compensation or $__________ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].  The Employer’s
contribution will be made up to a maximum of _____% (no more than the Annual
Addition limit for the Plan Year) of Compensation.



 
c.
Discretionary Match:  The Employer shall have the right to make a Discretionary
Matching Contribution.  The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year’s eligible Participants.  Such
contribution shall be in the amount specified and allocated as follows:



 
d.
Tiered Match:  The Employer shall contribute to each eligible Participant's
account an amount equal to:



________% of the first ________% (no more than 500%) of the Participant's
Compensation contributed, and


 
________% of the next ________% (no more than 400%) of the Participant's
Compensation contributed, and



 
________% of the next ________% (no more than 300%) of the Participant's
Compensation contributed.



The Employer’s contribution will be made up to the [ ] greater of (may be no
more than 500%) [ ] lesser of (may be no less than 1%) _________% of
Compensation, or $__________ (no more than the Annual Addition limit for the
Plan Year).


 
The percentages specified above may not increase as the rate of Elective
Deferrals or Employee Contributions increase.  This formula must meet Code
Section 401(a)(4) and the ACP Test.



 
e.
Percentage of Compensation Match:  The Employer shall contribute to each
eligible Participant’s account ________% (no less than 1%) of Compensation if
the eligible Participant contributes at least ________% (no more than 100%)  of
Compensation.



The Employer’s contribution will be made up to the [ ] greater of (may be no
more than 500%) [ ] lesser of  (may be no less than 1%) _________% of
Compensation or $__________ (no more than the Annual Addition limit for the Plan
Year).


This formula must meet Code Section 401(a)(4) and the ACP Test.


 
f.
Proportionate Compensation Match:  The Employer shall contribute to each
eligible Participant who defers at least ________% (may be no more than 100%) of
Compensation, an amount determined by multiplying such Employer Matching
Contribution by a fraction, the numerator of which is the Participant's
Compensation and the denominator of which is the Compensation of all
Participants eligible to receive such an allocation.



The Employer’s contribution will be made up to the [ ] greater of (may be no
more than 500%) [ ] lesser of  (may be no less than 1%) _________% of
Compensation or $__________ (no more than the Annual Addition limit for the Plan
Year).


This formula must meet Code Section 401(a)(4) and the ACP Test.


 
[ ]
g.
Catch-Up Contributions:  The Employer elects to match Catch-Up Contributions
under the same formula or formulas as elected above.



 
In the event that an Excess Contribution is recharacterized as a Catch-up
Contribution, any Matching Contribution made thereon may remain in the Plan if
the Matching Contribution Formula is not otherwise exceeded.



 
Additional Matching Contribution Formulas for Voluntary After-tax Contributions:



 
h.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to ______% (no less than 1%) of the
Participant's Contribution up to a maximum of ______% (may be no more than 500%)
of Compensation or $__________ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].



 
i.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $________ (no more than the Annual Addition limit for the
Plan Year) if the Participant contributes at least ________% (may be no more
than 100%) of Compensation or $________ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].  The Employer’s
contribution will be made up to the maximum of _____% (may be no more than 500%)
of Compensation.



 
j.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution. The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year’s eligible Participants.  Such
contribution shall be in the amount specified and allocated as follows:



 
Additional Matching Contribution Formulas for Required After-tax Contributions:



 
k.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to ________% no less than 1%) of the
Participant's Contribution up to a maximum of ________% (may be no more than
500%) of Compensation or $__________ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].



 
l.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $________ (no more than the Annual Addition limit for the
Plan Year) if the Participant contributes at least _______% (may be no more than
100%) of Compensation or $__________ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].  The Employer’s
contribution will be made up to the maximum of ______% (may be no more than
500%) of Compensation.



 
m.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution.  The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year’s eligible Participants.  Such
contribution shall be in the amount specified and allocated as follows:



 
Additional Matching Contribution Formulas for 403(b) Deferrals:



 
n.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to ________% (no less than 1%) of the
Participant's deferral up to a maximum of ________% (may be no more than 500%)
of Compensation or $__________ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].



 
o.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's account $________ (no more than the Annual Addition limit for the
Plan Year) if the Participant contributes at least ______% (may be no more than
100%) of Compensation or $___________ [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].  The Employer’s
contribution will be made up to the maximum of ______% (may be no more than
500%) of Compensation.



 
p.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution. The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year’s eligible Participants.  Such
contribution shall be in the amount specified and allocated as follows:



 
2.
Matching Contribution Computation Period: The Compensation or any dollar
limitation imposed in calculating the Matching Contribution will be based on the
period selected below. Matching Contributions will be calculated on the
following basis:



a.  
Payroll
Based                                                      e.           Monthly

b.           Weekly                                                      f.           Quarterly
c.           Bi-weekly                                           g.           Semi-annually
d.           Semi-monthly                                                      h.           Annually


The calculation of Matching Contributions based on the Computation Period
selected above has no applicability as to when the Employer remits Matching
Contributions to the Trust.


3.  
Limitations on Matching Formulas:



a.  
Contributions to Participants who are not Highly Compensated Employees:
Contribution of the Employer’s Matching Contribution will be made only to
eligible Participants who are Non-Highly Compensated Employees.

 
 
 
b.
Deferrals withdrawn prior to the end of the Matching Computation
Period:  Matching Contributions (whether or not Qualified) will not be made on
Employee contributions withdrawn prior to the end of the [ ] Matching
Computation Period, or [ ] Plan Year.



 
[ ]
If elected, this requirement shall apply in the event of a withdrawal occurring
as the result of a termination of employment for reasons of retirement,
Disability or death.



 
c.
Maximum Plan Limit for Matching Contributions: In no event will Matching
Contributions exceed ______% (no more than 500%) of Compensation, or $_______
(no more than the Annual Addition limit for the Plan Year).



 
[ ]
If elected, this limitation applies to the total of all Elective Deferrals, Roth
Elective Deferrals, Catch-Up Contributions, Voluntary After-tax
Contributions,  Required After-tax Contributions and 403(b) Deferrals made to
the Plan for the Plan Year.



 
d.
True Up of Matching Contributions:  The Employer elects to true up Matching
Contributions made to the Plan.



[x]
K.
Non-Elective Employer Contributions:



The Employer shall have the right to make a discretionary contribution.  If a
discretionary contribution is made, the Employer’s contribution for the Plan
Year shall be allocated to the accounts of eligible Participants as follows
(enter the number of the allocation method being used by the Plan):


Type of Contribution
Allocation Method
Non-Elective Formula 1
3
Non-Elective Formula 2
 



 
1.
Pro-Rata Formula:  The Employer’s contribution for the Plan Year shall be
allocated to each eligible Participant on a pro-rata basis based on the
Compensation of the Participant to the total Compensation of all Participants.



2.  
Uniform Percentage Formula: The Employer’s contribution shall be allocated to
each eligible Participant as a uniform percentage of the Employer’s Net Profit.



3.  
Percentage of Compensation Formula:  The Employer’s contribution shall be 1.5%
of

 
each Participant’s Compensation allocated on a  pro-rata basis based on the
Compensation of the Participant to the total Compensation of all Participants.



 
4.
Hours of Service Formula:  The Employer’s contribution shall be a discretionary
amount
allocated in the same dollar amount to each eligible Participant based on each
Hour of
Service performed or each day that the Participant is entitled to Compensation.




 
5.
Uniform Dollar Amount Formula:  The Employer shall contribute and allocate to
the account of each eligible Participant an equal dollar amount.



 
6.
Excess Integrated Contribution Formula:  The Employer’s contribution shall be
allocated as an amount taking into consideration amounts contributed to Social
Security using the four-step Excess Integrated Allocation Formula as described
in the Basic Plan Document #01; the Integration Level is defined at Section
III(E) of this Adoption Agreement.



 
7.
Base Integrated Contribution Formula:  The Employer’s contribution shall be
allocated as an amount taking into consideration amounts contributed to Social
Security using the two-step Base Integrated Allocation Formula as described in
the Basic Plan Document #01; Employer Contributions shall be allocated as
follows: _____% of each eligible Participant's Compensation, plus _____% of
Compensation in excess of the Integration Level defined at Section III(E)
hereof.  If the Integration Level selected in Section III(E) is other than the
Taxable Wage Base, the maximum disparity rate will be adjusted as follows: (a)
if the Integration Level selected is greater than zero (0) but not more than the
greater of $10,000 or 20% of the Taxable Wage Base, the maximum disparity rate
will be 5.7%; (b) if the Integration Level selected is more than the greater of
$10,000 or 20% but not more than 80% of the Taxable Wage Base, the maximum
disparity rate will be 4.3%; (c) if the Integration Level selected is more than
80% of the Taxable Wage Base, but not more than any amount more than 80% of the
Taxable Wage Base, but less than 100% of the Taxable Wage Base, the maximum
disparity rate will be 5.4%.



Only one Plan maintained by the Employer may be integrated with Social
Security.  Any Plan utilizing a Safe Harbor formula as provided in Section VI(I)
of this Adoption Agreement may not apply the Safe Harbor Contributions to the
integrated allocation formula.


 
8.
Uniform Points Contribution Formula: The allocation for each eligible
Participant will be determined by a uniform points method. Each eligible
Participant’s allocation shall bear the same relationship to the Employer
contribution as the Participant’s total points bears to all points awarded.  The
Employer must grant points for at least age or Service.  Each eligible
Participant will receive _____ points for each of the following:



 
[ ]
a.
_____ year(s) of age.



 
[ ]
b.
_____ Year(s) of Service determined:



 
[ ]
i.
In the same manner as determined for eligibility.



 
[ ]
ii.
In the same manner as determined for vesting.



 
[ ]
iii.
Points will not be awarded with respect to Year(s) of Service in excess of
_____.



[ ]           c.           $_________ (not to exceed $200) of Compensation.


 
The contribution formulas must satisfy the design-based safe harbors described
in the Regulations under Code Section 401(a)(4).



 
L.
Qualified Matching (QMAC) and Qualified Non-Elective (QNEC) Employer
Contribution Formulas:



 
[ ]
1.
QMAC Contribution Formula:  The Employer may contribute to each eligible
Participant’s Qualified Matching Contribution account an amount equal to (select
one or more of the following):



 
[ ]           a.
$_________ or ______% of the Participant’s Elective Deferrals (including Roth
Elective Deferrals, if applicable).



 
[ ]           b.
$_________ or ______% of the Participant’s Elective Deferrals (including
Roth                                                                                                                                                        Elective
Deferrals, if applicable) not to exceed ______% of Compensation.



 
[ ]
c.
$_________ or ______% of the Participant's Voluntary After-tax Contributions.



 
[ ]
d.
$_________ or ______% of the Participant’s Required After-tax Contributions.



 
[ ]
2.
Discretionary QMAC Contribution Formula:  The Employer shall have the right to
make a discretionary QMAC contribution.  The Employer's Matching Contribution
shall be determined by the Employer with respect to each Plan Year’s eligible
Participants.  Such contribution shall be in the amount specified and allocated
as follows:

 
This part of the Employer's contribution shall be fully vested when made.



 
[ ]
3.
QNEC Contribution Formula: The Employer may contribute to each eligible
Participant’s Qualified Non-Elective Contribution account an amount equal to
(select one or more of the following):



 
[ ]
a.
_____% of Compensation of all eligible Participants. This part of the Employer’s
contributions shall be fully vested when made.



 
[ ]
b.
$__________ not to exceed ___% of Compensation. This part of the Employer’s
contribution shall be fully vested when made and subject to the limitations
specified in the Basic Plan Document #01.



 
[ ]
4.
Discretionary Percentage QNEC Contribution Formula:  The Employer shall have the
right to make a discretionary QNEC contribution which shall be allocated to each
eligible Participant’s account in proportion to his or her Compensation as a
percentage of the Compensation of all eligible Participants.  This part of the
Employer's contribution shall be fully vested when made.  This contribution will
be made to:



[ ]           a.           All eligible Participants.


 
[ ]
b.
Only eligible Participants who are Non-Highly Compensated Employees.



 
[ ]
5.
Discretionary Uniform Dollar QNEC Contribution Formula: The Employer shall have
the right to make a discretionary QNEC contribution which shall be allocated to
each eligible Participant’s account in a uniform dollar amount to be determined
by the Employer and allocated in a nondiscriminatory manner.  This part of the
Employer’s contribution shall be fully vested when made. This contribution will
be made to:



[ ]           a.           All eligible Participants.


 
[ ]
b.
Only eligible Participants who are Non-Highly Compensated Employees.



 
[ ]
6.
Corrective QNEC Contribution Formula:  The Employer shall have the right to make
a QNEC contribution in the amount necessary to pass the ADP/ACP Test or the
maximum permitted under Code Section 415. This contribution will be allocated to
some or all Non-Highly Compensated Participants designated by the Plan
Administrator. The allocation will be the lesser of the amount required to pass
the ADP/ACP Test, or the maximum permitted under Code Section 415. This part of
the Employer's contribution shall be fully vested when made.







 
[ ]
7.
Qualified Matching Contributions (QMAC):



 
[ ]
a.
For purposes of the ADP and ACP Tests, all Matching Contributions made to the
Plan will be deemed “Qualified” for purposes of calculating the Actual Deferral
Percentage and/or Actual Contribution Percentage.  All Matching Contributions
must be fully vested when made.



 
[ ]
b.
For purposes of the ADP and ACP Tests, only Matching Contributions made to the
Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution Percentage Test will be deemed “Qualified” for purposes of
calculating the Actual Deferral Percentage and/or Actual Contribution
Percentage. All such Matching Contributions used must be fully vested when made.

 
 

[ ]           8.           Qualified Non-Elective Contributions (QNEC):


 
[ ]
a.
For purposes of the ADP and  ACP Tests, all Non-Elective Contributions made to
the Plan will be deemed “Qualified” for purposes of calculating the Actual
Deferral Percentage and/or Actual Contribution Percentage. All Non-Elective
Contributions must be fully vested when made.



 
[ ]
b.
For purposes of the ADP and ACP Tests, only the Non-Elective Contributions made
to the Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution Percentage Test will  be deemed “Qualified” for purposes of
calculating the Actual Deferral Percentage and/or Actual Contribution
Percentage. All such Non-Elective Contributions used must be fully vested when
made.



[x]           M.           Additional Adopting Employers:


 
[x]
1.
All participating Employers’ contributions and forfeitures, if applicable,
attributable to each specific contribution source made by such Employer shall be
pooled together and allocated uniformly among all eligible Participants.



 
[ ]
2.
Each participating Employer’s contribution and forfeitures, if applicable,
attributable to each specific contribution source made by such Employer shall be
allocated only to eligible Participants of the participating Employer.



Where contributions and forfeitures are to be allocated to eligible Participants
by participating Employers, each such Employer must maintain data demonstrating
that the allocations by group satisfy the nondiscrimination rules under Code
Section 401(a)(4).
 
 



VII.           ALLOCATIONS TO PARTICIPANTS


A.           Allocation Accrual Requirements:


No Hours of Service or last day requirement may be imposed on any Employer
contribution that is subject to the Safe Harbor Plan rules.


 
[x]
1.
There are no allocation requirements for Participants to receive any
contribution made to the Plan; however, a Participant must have received
Compensation from the Employer to be entitled to an allocation of contributions.



 
[ ]
2.
Employer contributions will be allocated to all Participants employed on the
last day of the Plan Year regardless of hours worked.



 
[ ]
3.
The Plan is using the Elapsed Time method; contributions will be allocated to
all Participants who have completed _____ [not more than twelve (12)] months of
Service regardless of the hours credited.  If left blank, the Plan will use
twelve (12) months.



 
[ ]
4.
Employer contributions for a Plan Year will be allocated to all Participants
upon completion of the hours and/or employment requirements below.



 
a.
A Year of Service for allocation accrual purposes cannot be less than one (1)
Hour of Service nor greater than 1,000 hours by operation of law. If left blank,
the Plan will use 1,000 hours.  Enter whole digit numbers only.



Contribution Type
          Hours
All contributions
 
Matching Contribution (Formula 1)
 
Matching Contribution (Formula 2)
 
Non-Elective Contribution (Formula 1)
 
Non-Elective Contribution (Formula 2)
 
QNEC
 
QMAC
 



 
b.
Participants must be employed on the last day of each quarter of the Plan Year
in order to receive the following contribution(s):



 
[ ]
All contributions

 
[ ]
Matching Contribution (Formula 1)

 
[ ]
Matching Contribution (Formula 2)

 
[ ]
Non-Elective Contribution (Formula 1)

 
[ ]
Non-Elective Contribution (Formula 2)

 
[ ]
QNEC

 
[ ]
QMAC



Note: Use of this subsection (b) requires that no more than one (1) Hour of
Service be required in subsection (a) above for the contribution types selected.


 
c.
Participants must be employed on the last day of the Plan Year in order to
receive the following contribution(s):



 
[ ]
All contributions

 
[ ]
Matching Contribution (Formula 1)

 
[ ]
Matching Contribution (Formula 2)

 
[ ]
Non-Elective Contribution (Formula 1)

 
[ ]
Non-Elective Contribution (Formula 2)

 
[ ]
QNEC

 
[ ]
QMAC



 
[ ]
d.
Participants must complete the Hours of Service indicated above or be employed
on the last day of the Plan Year to receive the Employer Contribution(s)
selected above.



 
5.
Employer Contributions for a Plan Year will be allocated to terminated
Participants who have met the following allocation accrual requirements (check
all applicable boxes):



All               Match                Match    Non-Elective Non-Elective
             Contributions  Formula 1  Formula 2    Formula 1     Formula 2
   QNEC    QMAC


a.        The Hours of Service or Period of
Service requirement above will be
waived if termination is due to:


i.      Retirement                           [ ]                 [ ]               [ ]               [ ]               [ ]              [
]              [ ]
ii.      Disability                                 [ ]                          [ ]               [ ]               [ ]              [ ]        [ ]                 [ ]
iii.      Death                           [ ]                 [ ]               [ ]               [ ]               [ ]              [ ]              [ ]
iv.  
Other (must be non-

Discriminatory in
operation):
                            [ ]                 [ ]               [ ]               [ ]               [ ]              [ ]              [ ]


 
b.
The last day of employment

 
requirement above will be

 
waived if termination is due to:



i.      Retirement                           [
]                 [ ]               [ ]               [ ]               [ ]              [ ]              [ ]
ii.      Disability                           [ ]                 [ ]               [ ]               [ ]               [ ]              [ ]              [ ]
iii.      Death                           [ ]                 [ ]               [ ]               [ ]               [ ]              [ ]              [ ]
iv.  
Other (must be non-

Discriminatory in
operation):
                           [ ]                 [ ]               [
]               [ ]               [ ]              [ ]              [ ]


[ ]
B.
Contributions to Disabled Participants:



 
The Employer will make contributions on behalf of a Participant who is
permanently and totally disabled. These contributions will be based on the
Compensation each such Participant would have received for the Limitation Year
if the Participant had been paid at the rate of Compensation paid immediately
before becoming permanently and totally disabled.  Such imputed Compensation for
the disabled Participant may be taken into account only if the Participant is
not a Highly Compensated Employee.  These contributions will be 100% vested when
made.





VIII.
DISPOSITION OF FORFEITURES



A.           Forfeiture Allocation Alternatives:


[x]
1.
Not applicable; all contributions are fully vested.



 
[ ]
2.
Select one or more methods in which forfeitures associated with the contribution
type will be allocated (number each item in order of use):



 
Employer Contribution Type



All Non-Safe Harbor                                           All Other
Disposition Method
Matching Contributions
Contributions



 
a.
Restoration of Participant’s forfeitures.
           



 
b.
Used to offset Plan expenses.
      __________
______________



 
c.
Used to reduce the Employer’s

Non-Elective Contribution.
           



d.      Used to reduce the Employer’s
Matching Contribution.
           



 
e.
Added to the Employer’s contribution

 
(other than Matching Contributions or

Base Integration Formula) under the Plan.
           



f.      Added to the Employer’s Matching
 
Contribution under the Plan (these

       contributions will be subject to ACP Testing).
___
_________           _____________



 
g.
Allocate to all Participants

 
eligible to share in the allocations

 
in the same proportion that each

 
Participant’s Compensation for the

 
year bears to the Compensation of all

other Participant’s for such year.
N/A
         



h.      Allocate to all NHCEs eligible to share
in the allocations in proportion to each such
Participant’s Compensation for the year.
N/A
         



i.      Allocate to all NHCEs eligible to share in the
allocations in proportion to each such
Participant’s Elective Deferrals for the year.
       
N/A
 



j.      Allocate to all Participants eligible to share in
the allocations in the same proportion that
each Participant’s Elective Deferrals for the year
bears to the Elective Deferrals of all Participants
for such year.
   
N/A
     



Participants eligible to share in the allocation of other Employer contributions
under Section VI shall be eligible to share in the allocation of
forfeitures.  The selection of (i) or (j) may require that the Plan be tested
for nondiscrimination using a general test described in Regulations Section
1.410(b).


B.           Timing of Allocation of Forfeitures:


 
If no timely distribution or deemed distribution [pursuant to paragraph 6.5(c)
of the Basic Plan Document #01] has been made to a former Participant,
non-vested portions shall be forfeited at the end of the Plan Year during which
the former Participant incurs his or her fifth consecutive one (1) year Break in
Service or Period of Severance for Plans that use the Elapsed Time Method.



 
If a former Participant has received the full amount of his or her Vested
Account Balance, the non-vested portion of his or her account shall be forfeited
and be disposed of:





 
[ ]
1.
during the Plan Year following the Plan Year in which the forfeiture arose.



 
[ ]
2.
as of any Valuation or Allocation Date during the Plan Year (or as soon as
administratively feasible following the close of the Plan Year) in which the
former Participant receives full payment of his or her vested benefit.



 
[ ]
3.
as of the end of the Plan Year during which the former Participant receives full
payment of his or her vested benefit.



 
[ ]
4.
as of the earlier of the first day of the Plan Year, or the first day of the
seventh month of the Plan Year following the date on which the former
Participant has received full payment of his or her vested benefit.



 
[ ]
5.
as of the next Valuation or Allocation Date following the date on which the
former Participant receives full payment of his or her vested benefit.





IX.
MULTIPLE PLANS MAINTAINED BY THE EMPLOYER AND TOP-HEAVY CONTRIBUTIONS



[x]
A.
Plans Maintained By The Employer:



The Employer does maintain another Plan [including a Welfare Benefit Fund or an
individual medical account as defined in Code Section 415(l)(2)], under which
amounts are treated as Annual Additions and has completed the proper sections
below.  If the Participant is covered under another qualified Defined
Contribution Plan maintained by the Employer, other than a Master or Prototype
Plan [option (1) below shall automatically apply if the other plan is a Master
or Prototype Plan]:


 
[x]          1.
The provisions of Article X of the Basic Plan Document #01 will apply as if the
other plan were   a Master or Prototype Plan.



 
[ ]
2.
The Employer has specified below the method under which the plans will limit
total Annual  Additions to the Maximum Permissible Amount, and will properly
reduce any Excess Amounts in a manner that precludes Employer discretion:

 
 


B.           Top-Heavy Provisions:


 
In the event the Plan is or becomes Top-Heavy, the minimum contribution or
benefit required under Code Section 416 and paragraph 14.3 of the Basic Plan
Document #01 relating to Top-Heavy Plans shall be satisfied in the elected
manner:



 
[x]
1.
The minimum contribution will be satisfied by this Plan.



 
[ ]
2.
The minimum contribution will be satisfied by (name of other Qualified
Plan):  ________



 
Minimum contribution or benefit to be provided (specify interest rates and
mortality table, if applicable):



 
3.
For any Plan Year during which the Plan is Top-Heavy, the sum of the
contributions (excluding Elective Deferrals) allocated to non-Key Employees
shall not be less than the amount required under the Basic Plan Document
#01.  Top-Heavy minimums will be allocated to:



[x]           a.           all eligible Participants [Plan defaults to this
election].


[ ]
b.
only eligible non-Key Employees who are Participants.



 
[ ]
4.
Matching Contributions shall not  be included when satisfying Top-Heavy minimum
contributions.





X.           NONDISCRIMINATION TESTING


A Plan may use different testing methods for the ADP and ACP Tests provided the
Plan does not permit recharacterization of Excess Contributions, Elective
Deferrals to be used in the ACP Test, or Qualified Matching Contributions to be
used in the ADP Test.


If no election is made, the Plan will use the Current Year testing method for
both the ADP and ACP Tests.


A.  
Testing Elections:



 
[x]
1.
The Plan is not subject to ADP or ACP testing.  The Plan does not offer
Voluntary After-tax  or Required After-tax Contributions and it either meets the
Safe Harbor provisions of Section VI(I) of this Adoption Agreement, or it does
not benefit any Highly Compensated Employees.



 
[ ]
2.
This Plan is using the Current Year testing method for purposes of the ADP Test.



 
[ ]
3.
This Plan is using the Current Year testing method for purposes of the ACP Test.



 
[ ]
4.
This Plan is using the Prior Year testing method for purposes of the ADP Test.



 
[ ]
5.
This Plan is using the Prior Year testing method for purposes of the ACP Test.



B.           Testing Elections for the First Plan Year:


 
Complete only when Prior Year testing method election is made and the Employer
is not using the “deemed 3%” rule.



 
[ ]
1.
If this is not a successor Plan, then for the first Plan Year this Plan permits
any Participant to make Elective Deferrals, the ADP used in the ADP Test for
Participants who are Non-Highly Compensated Employees shall be such first Plan
Year’s ADP.



 
[ ]
2.
If this is not a successor Plan, then for the first Plan Year this Plan permits
(a) any Participant to make Employee contributions, (b) provides for Matching
Contributions or (c) both, the ACP used in the ACP Test for Participants who are
Non-Highly Compensated Employees shall be such first Plan Year’s ACP.



[ ]
C.
Recharacterization:



Elective Deferrals may be recharacterized as Voluntary After-tax Contributions
to the extent so provided by this Plan, to satisfy the ADP Test.  The Employer
must have elected to permit Voluntary After-tax Contributions in the Plan for
this election to be operable.


[ ]           D.           Forfeitures of Vested Excess Aggregate Contributions
Resulting from ADP Test Failure:


 
Forfeitures of Excess Aggregate Contributions resulting from failure of the ADP
Test and the inability to distribute corresponding Matching Contributions will
be allocated to the Matching Contribution accounts of Non-Highly Compensated
Employees instead of being used to reduce Employer Contributions for the Plan
Year in which the failure occurred.





XI.
VESTING



Participants shall always have a fully vested and nonforfeitable interest in
their Employee contributions (including Elective Deferrals, Catch-Up
Contributions, Roth Elective Deferrals, Deemed IRA Contributions, Required
After-tax Contributions, and Voluntary After-tax Contributions), Qualified
Matching Contributions (“QMACs”), Qualified Non-Elective Contributions (“QNECs”)
or Safe Harbor Contributions, and their investment earnings.


Each Participant shall acquire a vested and nonforfeitable percentage in his or
her account balance attributable to Employer contributions and their earnings
under the schedule(s) selected below.


A. Vesting Computation Period:


A Year of Service for vesting will be determined on the basis of the (choose
one):


[x]
1.
Not applicable.  All contributions are fully vested.



[ ]
2.
Elapsed Time method.



 
[ ]
3.
Hours of Service method.  A Year of Service will be credited upon completion of
__________ Hours of Service.  A Year of Service for vesting purposes will not be
less than one (1) Hour of Service nor greater than 1,000 hours by operation of
law.  [If left blank, the Plan will use 1,000 hours.]



The computation period for purposes of determining Years of Service and Breaks
in Service for purposes of computing a Participant's nonforfeitable right to his
or her account balance derived from Employer contributions:


 
[ ]
a.
shall commence on the date on which an Employee first performs an Hour of
Service for the Employer and each subsequent twelve (12) consecutive month
period shall commence on the anniversary thereof.



 
[ ]
b.
shall commence on the first day of the Plan Year during which an Employee first
performs an Hour of Service for the Employer and each subsequent twelve (12)
consecutive month period shall commence on the anniversary thereof.



A Participant shall receive credit for a Year of Service if he or she completes
the number of hours specified above at any time during the twelve (12)
consecutive month computation period.  A Year of Service may be earned prior to
the end of the twelve (12) consecutive month computation period and the
Participant need not be employed at the end of the twelve (12) consecutive month
computation period to receive credit for a Year of Service.


B.           Vesting Schedules:


The Employer must select either the two-twenty vesting schedule option [(B)(4)]
or the three-year cliff vesting schedule [(B)(3)] to apply in any Plan Year in
which the Plan is Top-Heavy.   The percentages selected for option (B)(5) may
not be less for any year than the percentages shown at option (B)(4).   Any
switch to a Top-Heavy schedule will remain in effect even if the Plan later
falls out of Top-Heavy status unless the Employer executes an amendment to this
Adoption Agreement.  If a Participant has at least three (3) Years of Service
for vesting purposes at the time of the amendment, the Plan must provide that
Participant the option of remaining on the vesting schedule in effect prior to
such amendment.


Select the appropriate schedule for each contribution type and complete the
blank vesting percentages from the list below and insert the option number in
the vesting schedule chart below.  Employer Contributions that are not Safe
Harbor Contributions may only choose option (3) or (4) or a schedule where
amounts vest faster than at option (4).




Years of Service                                                        
 1            2            3            4            5            6


1.           Full and immediate Vesting


2.           ___%           100%


3.           ___%           ___%           100%


4.           ___%             20%             40%             60%             80%          100%


5.           ___%           ___%           ___%           ___%           ___%           100%


Vesting Schedule
Chart                                                                Employer Contribution
Type


1                      All Employer Contributions
                      Matching Contribution (Formula 1)
                      Matching Contribution (Formula 2)
                      Match on Voluntary After-tax Contributions
                      Match on Required After-tax Contributions
                      Match on 403(b) Deferrals
1                      Non-Elective Contribution (Formula 1)
1                      Non-Elective Contribution (Formula 2)
1                      Top-Heavy Minimum Contribution


If a different Vesting Schedule than that entered above applies to Employer
Contributions made prior to the first day of the Plan’s 2007 Plan Year, it
should be entered in Schedule B of this Adoption Agreement.


C.           Service Disregarded for Vesting:


 
[x]
1.
Not applicable.  All Service is recognized.



 
[ ]
2.
Service prior to the Effective Date of this Plan or a predecessor plan is
disregarded when computing a Participant's vested and nonforfeitable interest.



 
[ ]            3.
Service prior to a Participant having attained age eighteen (18) is disregarded
when computing a Participant's vested and nonforfeitable interest.



[ ]
D.
Full Vesting of Employer Contributions for Current Participants:



 
Notwithstanding the elections above, all Employer contributions made to a
Participant’s account shall be 100% fully vested if the Participant is employed
on the Effective Date of the Plan (or such other date as entered herein):
_________________.  The operation of this provision may not result in the
discrimination in favor of Highly Compensated Employees.





XII.  
SERVICE WITH PREDECESSOR ORGANIZATION



This option only applies in the situation where the Employer does not or did not
maintain the plan of a Predecessor Organization.


[ ]
A.
Not applicable.  The Employer does not maintain the plan of a Predecessor
Organization.



[ ]
B.
The Plan will recognize Service with all Predecessor Organizations.



[x]
C.
Service with the following organization(s) will be recognized for the Plan
purpose indicated:



Allocation
Eligibility                  Accrual               Vesting


The Gallup Water Service, Inc.
[x]
[ ]
[x]
The Barnstable Water Company
[x]
[ ]
[x]
The Crystal Water Company
[x]
[ ]
[x]
 
[ ]
[ ]
[ ]
 
[ ]
[ ]
[ ]

Attach additional pages as necessary.


 
[ ]
D.
The Plan shall recognize _____ Years of Service with the Employer(s) named in
Section XII(C) above.







XIII.
IN-SERVICE WITHDRAWALS



Distribution restrictions apply in the case of Elective Deferrals (including
Roth Elective Deferrals, if applicable), Safe Harbor Contributions, Qualified
Matching Contributions and Qualified Non-Elective Contributions, including the
withdrawal restrictions prior to attainment of age 59½.


If the Participant could withdraw his or her account in the past, this right may
not be taken away.


A.           In-Service Withdrawals:


[ ]           1.           In-service withdrawals are not permitted in the Plan.


 
[x]
2.
In-service withdrawals are permitted in the Plan.  Participants may withdraw the
following contribution types after meeting the following requirements (select
one or more of the following options):



Withdrawal Restrictions
Contribution
Types                                                        A         B         C         D         E         F         G         H      


a.      All
Contributions                                                   n/a         n/a         n/a         [ ]         [
]          n/a         n/a         n/a


b.      Elective
Deferrals                                                   [ ]         n/a         n/a         [ ]         [x]         
n/a         n/a         n/a


c.      Roth Elective
Deferrals                                           [ ]         n/a         n/a         [ ]         [ ]         n/a         n/a         n/a


d.      Voluntary After-tax
Contributions                                                           [ ]         [ ]         [ ]         [ ]         [ ]         n/a         n/a                 n/a


e.      Required After-tax
Contributions                                                           [ ]         [ ]         [ ]         [ ]         [ ]         
n/a         n/a                 n/a


f.      Rollover                           Contributions                                [ ]         [x]         [ ]         [ ]         [ ]         n/a         n/a                 n/a


g.      Vested Matching (Formula
1)                                                           [ ]         n/a         [ ]         [ ]         [ ]         
[ ]         [ ]      [ ]


h.      Vested Matching (Formula
2)                                                           [ ]         n/a         [ ]         [ ]         [ ]         
[ ]         [ ]      [ ]


i.      Vested Non-Elective (Formula
1)                                                           [ ]         n/a         [ ]         [ ]         [ ]         
[ ]         [ ]      [ ]


j.      Vested Non-Elective (Formula
2)                                                           [ ]         n/a         [ ]         [ ]         [ ]         
[ ]         [ ]      [ ]


k.      Safe Harbor
Matching                                           [ ]         n/a         n/a         [ ]         [ ]         n/a         n/a         n/a


l.      Safe Harbor
Non-Elective                                                   [ ]         n/a         n/a         [ ]         [
]         n/a         n/a         n/a


m.      Qualified
Non-Elective                                           [ ]         n/a         n/a         [ ]         [ ]         n/a         n/a         n/a


n.      Qualified
Matching                                           [ ]         n/a         n/a         [ ]         [ ]         
n/a         n/a         n/a


Withdrawal Restriction Key


A.           Not available for in-service withdrawals.


B.           Available for in-service withdrawals without restrictions.


 
C.
Participants having completed five (5) years of Plan participation may elect to
withdraw all or any part of their Vested Account Balance.



 
D.
Participants may withdraw all or any part of their Account Balance after having
attained the Plan’s Normal Retirement Age (Normal Retirement Age cannot be less
than age 59½ for in-service withdrawal of Elective Deferrals, Roth Elective
Deferrals, Safe Harbor Contributions, QMACs or QNECs).



 
E.
Participants may withdraw all or any part of their Vested Account Balance after
having attained age 59.5 (not less than age 59½).



 
F.
Participants may elect to withdraw all or any part of their Vested Account
Balance which has been credited to their account for a period in excess of two
(2) years.



 
G.
Available for withdrawal only if the Participant is 100% vested  (an election at
(C), (D), (E) or (F) must also be made).



H.  
All requirements selected in (C) through (G) above must be satisfied prior to a
distribution being made from the Plan.



[x]           3.           In-service withdrawals may be made to Participants
who have attained age 70½.


B.           Hardship Withdrawals:


Prior to age 59½, a Participant may withdraw balances attributable to Elective
Deferrals (including Roth Elective Deferrals, if applicable) for reason of
Hardship only.  Safe Harbor Contributions, Qualified Matching Contributions, and
Qualified Non-Elective Contributions are not available for Hardship
distributions.


 
[ ]
1.
Hardship withdrawals are not permitted in the Plan.



 
[x]
2.
Hardship withdrawals are permitted in the Plan and will be taken from the
Participant’s account as follows (select one or more of these options):



 
[x]
a.
Participants may withdraw Elective Deferrals.



 
[ ]            b.
Participants may withdraw Elective Deferrals and any earnings credited as of
December 31, 1988 (or if later, the end of the last Plan Year ending before July
1, 1989).



 
[ ]
c.
Participants may withdraw Roth Elective Deferrals.



 
[ ]
d.
Participants may withdraw Rollover Contributions plus their earnings.



 
[ ]
e.
Participants may withdraw vested Non-Elective Contributions (Formula 1) plus
their earnings.



 
[ ]
f.
Participants may withdraw vested Non-Elective Contributions (Formula 2) plus
their earnings.



 
[ ]
g.
Participants may withdraw fully vested Non-Elective Contributions (Formula 1)
plus their earnings.



 
[ ]
h.
Participants may withdraw fully vested Non-Elective Contributions (Formula 2)
plus their earnings.



 
[ ]
i.
Participants may withdraw vested Employer Matching Contributions (Formula 1)
plus their earnings.



 
[ ]
j.
Participants may withdraw vested Employer Matching Contributions (Formula 2)
plus their earnings.



 
[ ]
k.
Participants may withdraw Qualified Matching Contributions and Qualified
Non-Elective Contributions plus their earnings, and the earnings on Elective
Deferrals which have been credited to the Participant’s account as of December
31, 1988 (or if later, the end of the last Plan Year ending before July 1,
1989).





XIV.
LOAN PROVISIONS



[ ]
A.
Participant loans are not available from the Plan.



[x]
B.
Participant loans are permitted in accordance with the Employer’s established
loan procedures.



 
[ ]
C.
Loan payments will be suspended under the Plan as permitted under Code Section
414(u) in compliance with the Uniformed Services Employment and Reemployment
Rights Act of 1994.





XV.
INVESTMENT MANAGEMENT



A.           Investment Management Responsibility:


 
[ ]
1.
The Employer shall appoint a discretionary Trustee to manage the assets of the
Plan.



 
[ ]
2.
The Employer shall retain investment management responsibility and/or
authority.  Unless otherwise appointed, the Trustee shall act in a
nondiscretionary capacity.



 
[x]
3.
The party designated below shall be responsible for the investment of the
Participant’s account. By selecting a box, the Employer is making a designation
as to who will have authority to issue investment directives with respect to the
specified contribution type (check all applicable boxes):



Trustee                                        Employer Participant


.
a.
All Contributions
n/a
n/a
[x]



 
b.
Elective Deferrals/Roth Elective Deferrals
[ ]
[ ]
[ ]



 
c.
Voluntary After-tax Contributions
         [ ]
       [ ]
  [ ]



 
d.
Required After-tax Contributions
[ ]
[ ]
[ ]



 
e.
Safe Harbor Contributions
[ ]
[ ]
[ ]



 
f.
Matching Contributions (Formula 1)
[ ]
[ ]
[ ]



 
g.
Matching Contributions (Formula 2)
[ ]
[ ]
[ ]



 
h.
QMACs
[ ]
[ ]
[ ]



 
i.
QNECs
[ ]
[ ]
[ ]



 
j.
Non-Elective Contributions (Formula 1)
[ ]
[ ]
[ ]



 
k.
Non-Elective Contributions (Formula 2)
[ ]
[ ]
[ ]



 
l.
Rollover Contributions
[ ]
[ ]
[ ]



 
m.
Deemed IRA Contributions
[ ]
[ ]
[ ]



 
To the extent that Participant self-direction was previously permitted, the
Employer shall have the right to either make the assets part of the general
fund, or leave them as self-directed subject to the provisions of the Basic Plan
Document #01.



B.  
Limitations on Participant Directed Investments:



 
[x]
1.
Participants are permitted to invest among only those investment alternatives
made available by the Employer under the Plan.



 
[ ]
2.
Participants are permitted to invest in any investment alternative permitted
under the Basic Plan Document #01



[ ]
C.
Insurance:



The Plan permits life insurance as an investment alternative.




XVI.
DISTRIBUTION OPTIONS



 
A.
Timing of Distributions [both (1) and (2) must be completed]:



 
1.
Distributions payable as a result of termination for reasons other than death,
Disability or retirement shall be paid c [select from the list at (A)(3) below].



 
2.
Distributions payable as a result of termination for death, Disability or
retirement shall be paid c [select from the list at (A)(3) below].



 
3.
Distribution Options:



 
a.
As soon as administratively feasible on or after the Valuation Date following
the date on which a distribution is requested or is otherwise payable.



 
b.
As soon as administratively feasible following the close of the Plan Year during
which a distribution is requested or is otherwise payable.



 
c.
As soon as administratively feasible following the date on which a distribution
is requested or is otherwise payable. (This option is recommended for daily
valuation plans.)



 
d.
As soon as administratively feasible after the close of the Plan Year during
which the Participant incurs ___________ [cannot be more than five (5)]
consecutive one (1) year Breaks in Service.



 
e.
Only after the Participant has attained the Plan's Normal Retirement Age or
Early Retirement Age, if applicable.



B.           Required Beginning Date:


 
The Required Beginning Date of a Participant with respect to the Plan is (select
one from below):



 
[ ]            1.
The April 1 of the calendar year following the calendar year in which the
Participant attains age 70½



 
[ ]            2.
The April 1 of the calendar year following the calendar year in which the
Participant attains age 70½ except that distributions to a Participant (other
than a 5% owner) with respect to benefits accrued after the later of the
adoption of this Plan or Effective Date of the amendment of this Plan must
commence no later than the April 1 of the calendar year following the later of
the calendar year in which the Participant attains age 70½ or the calendar year
in which the Participant retires.



 
[x]            3.
The later of the April 1 of the calendar year following the calendar year in
which the Participant attains age 70½ or retires except that distributions to a
5% owner must commence by the April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.



 
Option (3) may only be elected if (i) it corresponds to an amendment previously
made to the Plan pursuant to Regulations Section 1.411(d)-4, Q&A-10(b), or (ii)
it does not eliminate an age 70½ distribution option as described in the
preceding Regulations because either (A) the Plan is a new Plan or (B) Section
XIII(A)(3) is checked or the Plan already offers a pre-retirement distribution
at least as generous as Section XIII(A)(3).



C.  
Minimum Distribution Requirements:



 
[ ]          1.
Election to Apply Five (5) Year Rule to Distributions to Designated
Beneficiaries:  If the Participant dies before distributions begin and there is
a Designated Beneficiary, distribution to the Designated Beneficiary is not
required to begin by the date specified in the Basic Plan Document #01 but the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.



 
[ ]          2.
Election to Allow Participants or Beneficiaries to Elect Five (5) Year
Rule:  Participants or Beneficiaries may elect on an individual basis whether
the five (5) year rule or the life expectancy rule described in the Basic Plan
Document #01 applies to distributions after the death of a Participant who has a
Designated Beneficiary.  The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under the Plan, or by September 30 of the calendar year which contains the
fifth anniversary of the Participant’s (or, if applicable, surviving Spouse’s)
death.  If neither the Participant nor Beneficiary makes an election under this
paragraph, distributions will be made in accordance with Article VII of the
Basic Plan Document #01 and, if applicable, the elections in Section XVI(C)(1)
above.



D.           Forms of Payment (select all that apply):


 
The normal form of payment is determined at Section III(J) of this Adoption
Agreement.  If option (1) or no selection is made in Section III(J), then
options (4), (5) and (6) in this section cannot be selected.



 
[x]
1.
Lump sum.



 
[x]
2.
Installment payments.



 
[ ]
3.
Partial payments; the minimum amount will be $___________.



 
[ ]
4.
Life annuity.



 
[ ]            5.
Term certain annuity with payments guaranteed for ________ years [not to  exceed
twenty (20)].



 
[ ]
6.
Joint and [ ] 50%, [ ] 66-2/3%, [ ] 75% or [ ] 100% survivor annuity.



E.           Type of Payment (select all that apply):


 
[x]
1.
Cash.



 
[x ]
2.
Employer securities.



 
[ ]
3.
Other marketable securities.



[ ]           4.           Other:                                                                                                            
(fill in
                                           the blank with the type of other
in-kind distributions allowed under the Plan).


F.           Application of Involuntary Cash-out Provisions:


 
[ ]
1.
The Plan shall not make involuntary cash-outs to any terminated vested
Participant.        Distributions will only be made with the consent of the
Participant.



 
[x]
2.
The Plan shall make involuntary cash-outs to a terminated vested Participant as
follows:



 
[ ]            a.
The Plan shall make involuntary cash-out distributions of Vested Account
Balances of less than $200.  Distribution of amounts $200 or greater shall only
be made with the consent of the Participant.



 
[x]            b.
The Plan shall make involuntary cash-out distributions of Vested
Account   Balances of $1,000 or less.  Distribution of amounts greater than
$1,000 shall only be made with the consent of the Participant.



 
3.
When determining the value of the Participant’s nonforfeitable account balance
for purposes of the Plan’s involuntary cash-out rules, the Plan elects to:



 
[ ]           a.
exclude Rollover Contributions.



 
[x]
b.
include Rollover Contributions.



If no selection is made, the Plan will exclude Rollover Contributions when
determining the value of the Participant’s nonforfeitable account balance for
involuntary cash-out purposes. Rollover Contributions, if any, will always be
included when determining whether the $1,000 threshold has been exceeded.


 
G.
Automatic Rollovers:



 
Do not complete if a selection has been made at Section XVI(F)(1) or (2) above.



 
[ ]            1.
The Plan shall make automatic rollovers of Vested Account Balances that are
greater than $1,000 but are not more than $5,000 in accordance with the
provisions of Article VI of the Basic Plan Document #01.



 
[ ]
2.
The Plan shall make automatic rollovers of Vested Account Balances that are not
more than $5,000 in accordance with the provisions of Article VI of the Basic
Plan Document #01.



H.           Distribution Upon Severance from Employment:


 
[ ]
1.
Not applicable.



 
[x]          2.
Distribution upon severance from employment as described in the Basic Plan
Document #01 shall apply for distributions after December 31, 2001 regardless of
when the severance from employment occurred.



 
[ ]
3.
Distribution upon severance from employment as described in the Basic Plan
Document #01 shall apply for distributions after ___________________ (no earlier
than December 31, 2001) for severance from employment occurring after December
31, 2001 (enter the Effective Date if different than the Effective Date above).





XVII.           SPONSOR INFORMATION AND ACCEPTANCE


 
This Plan may not be used and shall not be deemed to be a Prototype Plan unless
an authorized representative of the Sponsor has acknowledged the use of the
Plan.  Such acknowledgment that the Employer is using the Plan does not
represent that the Adoption Agreement (as completed) and Basic Plan Document #01
have been reviewed by a representative of the Sponsor or constitute a qualified
retirement plan.



 
Acknowledged and accepted by the Sponsor this __________ day of
________________, __________.



Name:
Elizabeth H. Festa



 
Title:
Vice President



 
Signature:
   



 
Questions concerning the language contained in and qualification of the
Prototype should be addressed to:

Elizabeth H. Festa


(Position): Vice President
(Phone Number):
203-736-3053



In the event that the Sponsor amends, discontinues or abandons this Prototype
Plan, notification will be provided to the Employer's address provided on the
first page of this Adoption Agreement.




XVIII.           SIGNATURES


Completion of this Adoption Agreement requires consideration of complex tax and
legal issues.  The Employer should consult with or should obtain the advice of
its legal counsel and/or tax advisor before executing this Adoption
Agreement.  By executing this Adoption Agreement, the Employer acknowledges that
it is a legal document with significant tax and legal ramifications.  The
Employer understands that its failure to properly complete or amend this
Adoption Agreement may result in failure of the Plan to qualify or in
disqualification of the Plan.  Neither the Sponsor nor any of its agents or
affiliates assumes any responsibility for the completion and operation of the
Plan established under this Adoption Agreement and Basic Plan Document #01.


 
A.
Employer:



 
This Adoption Agreement and the corresponding provisions of Basic Plan Document
#01 are adopted by the Employer this__________ day of _____________________,
___________.



Executed on behalf of the Employer by:
Kristen A Johnson



 
Title:
Vice President, Human Resources



 
Signature:
   



Employer's Reliance: The adopting Employer may rely on an Opinion Letter issued
by the Internal Revenue Service as evidence that the Plan is qualified under
Code Section 401 except to the extent provided in Revenue Procedure 2005-16. The
Employer may not rely on the Opinion Letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
Opinion Letter issued with respect to the Plan and in Revenue Procedure 2005-16.
In order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.  This Adoption
Agreement may only be used in conjunction with Basic Plan Document #01.


B.           Trust Agreement/Custodial Agreement:


[ ]           Plan assets will be invested in group annuity contracts and the
terms of the contract(s) will apply.


 
[x]
Plan assets are held in a tax qualified Trust.  The Trust provisions used will
be as contained in the Basic Plan Document #01.



 
[ ]
Plan assets are held in a tax qualified Trust.  The Trust provisions used will
be as contained in the accompanying pre-approved executed Trust Agreement
between the Employer and the Trustee attached hereto.



 
[ ]
Plan assets are being held in a Custodial Account arrangement.  The Custodial
Account provisions used will be as contained in the Basic Plan Document #01.



 
[ ]
Plan assets are being held in a Custodial Account arrangement.  The Custodial
Account provisions used will be as contained in the accompanying pre-approved
executed Custodial Account Agreement between the Employer and the Custodian
attached hereto.



 
C.
Trustee:



 
[ ]
The Trustee appointed shall act in the capacity of a non-discretionary directed
Trustee.



 
[x]
The Trustee appointed shall act in the capacity of a discretionary Trustee.



 
Name and address of Trustee:



Wachovia Bank, NA
1525 West W. T. Harris Blvd
Charlotte, NC   28662


 
The Employer's Plan as contained herein is accepted by the Trustee this
____________ day of ____________________, ___________.



 
Accepted on behalf of the Trustee by:
Elizabeth H. Festa



 
Title:
Vice President



 
Signature:
   





 
Accepted on behalf of the Trustee by:
   



 
Title:
   



 
Signature:
   





 
Accepted on behalf of the Trustee by:
   



Title:
 
_________
 



Signature:
_____
 

 
 

 
 

 
 


 
 

--------------------------------------------------------------------------------

 

 
D.
Custodian:



 
Name and address of Custodian:



                                                                                                                     









 
The Employer's Plan as contained herein is accepted by the Custodian this
__________ day of ________________, __________.



 
Accepted on behalf of the Custodian by:



 
Title:
   



Signature:
_____
 


 
 

--------------------------------------------------------------------------------

 

PARTICIPATION AGREEMENT


Each Participating Employer must execute a separate Participation Agreement. If
not applicable, do not complete this Participation Agreement.


By executing this Participation Agreement, the undersigned Employer elects to
become a Participating Employer in the Plan and accompanying Adoption Agreement
as if the Participating Employer were a signatory to the Adoption
Agreement.  The Participating Employer accepts, and agrees to be bound by, all
of the elections granted under the provisions of the Prototype Plan as made by
the signatory sponsoring Employer in Section XVIII(A) of the Adoption Agreement.
Further, the Participating Employer hereby appoints the signatory sponsoring
Employer as its attorney in fact for the purpose of adopting on its behalf of
all future amendments whether required or voluntary and any applicable
corresponding documents (e.g., Loan Policy, QDRO procedures, Trust
Agreement).  This includes the adoption of all future Model Amendments to this
Prototype Plan which are required by the U.S. Department of the Treasury or the
Internal Revenue Service as a result of a modification or amendment of
applicable Federal laws or regulations that become effective subsequent to the
execution of this Participation Agreement.


A.           PARTICIPATING EMPLOYER:


 
Name and address of any Participating Employer.



Connecticut Water Service
 93 West Main Street
Clinton, CT    06413




Phone Number:  (860)
669-8630                                                                Tax ID
Number: 06-0739839


EFFECTIVE DATE:


The Effective Date of the Plan for the Participating Employer is:.


[ ]           This is an adoption of a new plan by the Participating Employer.


[x]
This is an adoption of an amendment and/or restatement of a plan currently
maintained by the Participating Employer identified as follows:



Name of Plan:  Savings Plan of the Connecticut Water Company


Original Effective Date:   January 1, 1985


C.           SIGNATURES:


Executed on behalf of the Participating Employer by:  Daniel J. Meaney


Title:                                                                Corporate
Secretary Director of Corporate
Communications


Signature:                 /s/ Daniel J.
Meaney                                               




Executed on behalf of the Signatory Sponsoring
Employer
by:                                                                      Kristen
A Johnson


Title:                                                                Vice
President, Human Resources


Signature:            /s/ Kristen A
Johnson                                                    




Executed on behalf of the Trustee
by:                                                                           Elizabeth
H. Festa


Title:                                                                Vice
President


Signature:                      /s/ Elizabeth H.
Festa                                          









 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE A



PROTECTED BENEFITS




This Schedule describes Code Section 411(d)(6) protected benefits included in
the adopting Employer’s prior plan document that are not available in this
Prototype Defined Contribution Plan, Basic Plan Document #01.  Complete as
applicable.


1.           Plan Provision:
                                                                                                                                









Effective
Date:                                                                                                           


2.           Plan Provision:
                                                                                                                                









Effective
Date:                                                                                                           


3.           Plan Provision:
                                                                                                                                









Effective
Date:                                                                                                           


 
4.
Plan Provision:

                                                                                                                                









Effective
Date:                                                                                                           




5.           Plan Provision:
                                                                                                                                









Effective
Date:                                                                                                           

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE B



PRIOR PLAN PROVISIONS




This Schedule should be used by the adopting Employer if a prior plan contains
provisions not found in this Prototype Defined Contribution Plan, Basic Plan
Document #01, or where the Employer wishes to document transactions or
historical provisions of the Employer’s Plan.


1.  
Plan Provision:

                                                                                                                                









Effective
Date:                                                                                                           


2.  
Plan Provision:

                                                                                                                                









Effective
Date:                                                                                                           


3.  
Plan Provision:

                                                                                                                                









Effective
Date:                                                                                                           


4.  
Plan Provision:

                                                                                                                                









Effective
Date:                                                                                                           


5.  
Plan Provision:

                                                                                                                                









Effective Date:
   


 
 

--------------------------------------------------------------------------------

 



SCHEDULE C


SAFE HARBOR ELECTIONS FOR FLEXIBLE NON-ELECTIVE CONTRIBUTION




The following elections are made with regard to the Plan’s Safe Harbor status
pursuant to Section VII herein.  For Plan Years indicated below, the Plan hereby
invokes a Safe Harbor status in accordance with IRS Notices 98-52 and 2000-3.


For all Plan Years in which this Safe Harbor election is being made, the
limitations and restrictions found in Section VII herein apply.


1.  
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3.  The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation.  This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



2.  
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3.  The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation.  This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



3.  
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3.  The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation.  This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



4.  
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3.  The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation.  This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



5.  
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3.  The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation.  This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).


 
 

--------------------------------------------------------------------------------

 

SCHEDULE D


COLLECTIVE AND COMMINGLED FUNDS




The Trustee is authorized to invest all or any part of the Fund in the following
Collective and Commingled Funds as provided for in the Basic Plan Document #01:




1.


2.


3.


4.


5.


6.


7.


8.


9.


10.

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE E

 
MISCELLANEOUS ADMINISTRATIVE ELECTIONS



The following elections are made with regard to the administration of the Plan:


 
[  ]
1.
ERISA Section 404(c):  The Employer intends to be covered by the fiduciary
liability provisions with respect to Participant-directed investments under
ERISA Section 404(c).  Under the terms of this Plan, Participants (or their
Beneficiaries) have a reasonable opportunity to give instructions to the Plan
Administrator in accordance with the policy set by the Plan Administrator
(whether written, oral, or in electronic form) regarding the choice of
investment of their account balance. The Plan Administrator is obligated to
comply with the Participant’s or Beneficiary’s investment instructions unless
complying with such instructions would result in a prohibited transaction under
the Code, ERISA or the Department of Labor, violate the Plan document, or
jeopardize the Plan’s tax-qualified status.



 
[x]
2.
Fees:  Listed below are the charges your account will incur as a condition of
the receipt of a benefit under the Plan, depending upon the transaction
involved.



 
[x]
a.
Participants have the ability to take a loan from the Plan.  [x] There will be a
loan set-up fee of $80.00 paid from the account prior to obtaining a loan from
the Plan.  [  ] $_____ will be charged on an annual basis until the loan is paid
in full.  [x] The loan set-up charge is deducted from the Participant’s
account.  All other costs of administering the Plan will be paid by the Employer
or from Plan assets.



 
[  ]
b.
The costs of administering the Plan are shared between Participants and the
Employer.



 
[  ]
c.
A service fee equal to $___ / ___% of a Participant’s account balance will be
charged per [  ] Plan quarter [  ] Plan Year.



 
[  ]
d.
All costs of administering the Plan will be paid by the Employer or from Plan
assets.



 
[  ]
e.
In order to maintain a self-directed brokerage option, Participants will be
charged an initial fee of  $_______ [  ] and annual fee of $_________.



 
[  ]
f.
To obtain a Hardship distribution, Participants will incur a charge of
$_________.



 
[  ]
g.
Qualified Domestic Relations Order (QDRO) presented to the Plan for payment will
be charged $_______ to the Participant’s/Alternate Payee’s account for
processing.



 
 [  ]
h.
Other:

 

 
 

 
[  ]
3.
Automatic Rollover Of Distributions:  If a Plan Participant does not elect to
take a distribution and include it in income or have the distribution rolled
over to either a qualified retirement plan or an Individual Retirement Account
(“IRA”), the Plan is required to make a Direct Rollover of the distribution to
an IRA.  The Employer as Plan Sponsor has the authority to execute the documents
necessary to establish the IRA account, and once established, the Trustee/Issuer
of the IRA will provide the Participant with a Disclosure Statement detailing
the terms and conditions as well as any fees imposed on the IRA, including the
procedures regarding the seven (7) day revocation period.  The Plan has selected
the following IRA Trustee/Issuer:



Name:                      



 

Address:                      








Phone:                      


The initial IRA setup fee shall be:


The initial IRA setup fee shall be paid by:


The IRA Provider’s annual fee shall be:

 



The IRA funds shall be invested in:



 
 

--------------------------------------------------------------------------------

 
